                                United States District Court
                                Northern District of Indiana
                                    Hammond Division

PATRICIA SHULE,

                       Plaintiff,

                       v.                              Civil Action No. 2:18-CV-401 JVB

MENARD INC.,

                       Defendant.


                                              ORDER

       This matter is before the Court on the report and recommendation of Magistrate Judge

John Martin (DE 19) regarding the motion to dismiss filed on behalf of Plaintiff Patricia Shule

on March 20, 2019 (DE 17), and the agreed motion to dismiss signed by the attorneys for both

parties on April 9, 2019 (DE 20). As the magistrate judge’s report advised the parties, they had

14 days after service within which to file written objections to his recommendation regarding the

first motion to dismiss. More than 14 days have elapsed with no objections having been filed.

       Accordingly, the Court ADOPTS the report and recommendation (DE 19). Plaintiff’s

motion to dismiss (DE 17) is DENIED. The Court will not dismiss this action unless the

Plaintiff Patricia Shule herself , as well as counsel for Defendant, signs a stipulation of dismissal.

Because the agreed motion to dismiss is not signed by Plaintiff herself, that motion (DE 20) is

also DENIED.

       SO ORDERED on April 22, 2019.
                                                       s/ Joseph S. Van Bokkelen
                                                       Joseph S. Van Bokkelen
                                                       United States District Judge
